                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

     ROBERT GUERRERO,                            )
                                                 )
            Petitioner,                          )
                                                 )        NO. 1:17-cv-00103
     v.                                          )        JUDGE CAMPBELL
                                                 )        MAGISTRATE JUDGE
     TAMARA FORD,                                )        FRENSLEY
                                                 )
            Respondent.                          )

                                   MEMORANDUM OPINION

          Robert Guerrero, an inmate of the Whiteville Correctional Facility in Whiteville,

Tennessee, has filed a pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254,

challenging his conviction of two counts of first degree murder and nine counts of attempted first

degree murder, as well as the sentence imposed by the Circuit Court of Maury County, Maury

County, Tennessee. (Doc. No. 1).

          The petition is ripe for review, and this Court has jurisdiction pursuant to 28 U.S.C. §

2241(d). Having fully considered the record, the Court finds that an evidentiary hearing is not

needed, and Petitioner is not entitled to relief. The petition therefore will be denied, and this action

will be dismissed.

I.        Procedural History

          Petitioner was indicted by a Maury County Grand Jury for two counts of first-degree

premeditated murder, two counts of first-degree felony murder, nine counts of attempted first-

degree murder, and nine counts of aggravated assault. (Doc. No. 14, Attach. 1, Page ID# 113-18).

A jury convicted Petitioner of two counts of first-degree murder and nine counts of attempted first-

degree premeditated murder. (Doc. No. 14, Attach. 11, Page ID# 1144-49). The trial court imposed


                                                     1
an effective sentence of two life sentences plus 135 years. (Doc. No. 14, Attach. 2, Page ID# 266-

82).

       On appeal, the Tennessee Court of Criminal Appeals affirmed Petitioner’s convictions and

sentence. State v. Guerrero, No. M2008-02839-CCA-R3-CD, 2011 WL 2306078, at *1 (Tenn.

Crim. App. June 8, 2011), perm. app. denied (Tenn. Sept. 21, 2011). The Tennessee Supreme

Court denied Petitioner’s application for permission for discretionary review. (Doc. No. 14,

Attach. 21, Page ID# 1537). Petitioner did not petition the United States Supreme Court for writ

of certiorari. (Doc. No. 1, Page ID# 4).

       On August 13, 2012, Petitioner filed a petition for state habeas relief. (Doc. No. 14, Attach.

22, Page ID# 1541-74). The habeas court summarily dismissed the petition. (Id. at Page ID# 1575-

76). On appeal, the Tennessee Court of Criminal Appeals affirmed. Guerrero v. Barbee, No.

W2012-01873-CCA-R3-HC, 2013 WL 1189462, at *1 (Tenn. Crim. App. Mar. 22, 2013).

Petitioner did not file an application for discretionary review in the Tennessee Supreme Court.

       On September 10, 2012, Petitioner filed a pro se petition for post-conviction relief in the

convicting court. (Doc. No. 14, Attach. 27, Page ID# 1685-1713). The post-conviction court

appointed counsel, who filed an amended petition. (Id. at Page ID# 1715, 1726-33). Following

an evidentiary hearing, the post-conviction court denied relief. (Id. at Page ID# 1761-69).

Petitioner appealed, and the Tennessee Court of Criminal Appeals affirmed the denial of post-

conviction relief. Guerrero v. State, No. M2014-00348-CCA-R3-PC, 2015 WL 4484538, at *1

(Tenn. Crim. App. July 23, 2015), perm. app. denied (Tenn. Dec. 10, 2015). The Tennessee

Supreme Court denied Petitioner’s application for discretionary review. Id.

       On August 11, 2014, Petitioner filed a pro se motion to correct an illegal sentence in the

convicting court. (Doc. No. 14, Attach. 40, Page ID# 2985-3013).         The trial court summarily



                                                 2
dismissed the motion for failure to state a colorable claim. (Id. at Page ID# 3021). On appeal, the

Tennessee Court of Criminal Appeals affirmed the dismissal of the motion, and the Tennessee

Supreme Court denied discretionary review. State v. Guerrero, No. M2014-01669-CCA-R3-CD,

2015 WL 2208546, at *1 (Tenn. Crim. App. May 11, 2015), perm. app. denied (Tenn. Sept. 17,

2015).

         Petitioner filed a second motion to correct an illegal sentence (Doc. No. 14, Attach. 48,

Page ID# 3131-40), which argued that his nine consecutive sentences for attempted first-degree

murder were illegal because the trial court failed to order consecutive sentences based on at least

one of the seven criteria found in Tennessee Code Annotated § 40-35-115. (Id. at Page ID# 3135).

The trial court denied the motion, finding that Petitioner failed to state a claim for which relief can

be granted. (Id. at Page ID# 3145). On appeal, the Tennessee Court of Criminal Appeals affirmed

the denial of the motion, and the Tennessee Supreme Court denied discretionary review. State v.

Guerrero, No. M2016-00481-CCA-R3-CD, 2017 WL 2417109, at *1 (Tenn. Crim. App. June 5,

2017), perm. app. denied (Tenn. Sept. 21, 2017).

         On November 26, 2017, Petitioner filed the instant pro se petition for writ of habeas corpus

in the United States District Court for the Western District of Tennessee. (Doc. No. 1, Page ID#

68). By Order entered on November 28, 2017, the Honorable S. Thomas Anderson transferred

the petition to this Court. (Doc. No. 4). The Court conducted a preliminary review of the petition

and determined that Petitioner had stated at least one colorable claim for relief. The Court therefore

directed Respondent to file an answer, plead or otherwise respond to the petition in conformance

with Habeas Rule 5. (Doc. No. 7).

         Petitioner then filed motions to hold his petition in abeyance (Doc. No. 19) and for leave

to file supplemental pleadings (Doc. No. 20), to which Respondent responded in opposition (Doc.



                                                  3
No. 22). By Order and Memorandum Opinion entered on October 1, 2018, the Court denied both

motions. (Doc. No. 23). Respondent filed an answer on March 20, 2018, conceding that the

petition is timely and urging the Court to dismiss the petition. (Doc. No. 15).

       Petitioner asserts five grounds for relief:

       1.      Denial of due process when the trial court admitted into evidence the letter

               Petitioner purportedly wrote to Javoris Sparkman, despite the State’s failure to

               establish a complete chain of custody (Doc. No. 1, Page ID# 5, 12-21);

       2.      Denial of due process when Petitioner’s indictment was constructively amended

               due to a variance between the indictment and jury instructions, which deprived

               Petitioner of notice of the charges against him (Doc. No. 1, Page ID# 5, 21-26);

       3.      Denial of due process when the state court determined that Petitioner’s sentence of

               life with the possibility of parole was lawfully imposed (Doc. No. 1, Page ID# 6,

               26-30);

       4.      Trial counsel provide ineffective assistance by:

               a.        Failing to conduct an adequate investigation, which led to trial counsel

                         unreasonably relying on Petitioner’s trial testimony to establish his state of

                         mind prior to the shooting and by failing to adequately prepare Petitioner to

                         testify (Doc. No. 1, Page ID# 6, 30-39);

               b.        Erroneously informing Petitioner of his sentence exposure, preventing him

                         from being able to make an informed decision about whether to proceed to

                         trial or to negotiate a plea deal (Doc. No. 1, Page ID# 6, 39-43);

               c.        Failing to rely on several witnesses willing to testify to Petitioner’s state of

                         mind, which led to trial counsel inadequately preparing Petitioner to testify;



                                                     4
                         post-conviction counsel failed to raise this substantial claim and failed to

                         make an offer of proof regarding the reasons for wanting to call Jeremy

                         Alsup in order to substantiate this claim (Doc. No. 1, Page ID# 6, 39-40,

                         44-48);

                d.       Failing to question four jurors during voir dire about whether they saw

                         uniformed guards escorting Petitioner during a courtroom break (Doc. No.

                         1, Page ID# 6, 39-40, 49-52);

                e.       Failing to present a proper basis for excluding opinion testimony from an

                         FBI handwriting expert (Doc. No. 1, Page ID# 6-7, 39-40, 52-56);

                f.       Failing to seek funds for an expert to testify in regards to the fact that

                         Petitioner’s ADHD and possible PTSD would have allowed him to carry

                         out the killing while he was still in a state of passion produced by adequate

                         provocation of having seen his grandfather beaten and bloody for the length

                         of time up and until the shots were fired (Doc. No. 1, Page ID# 7, 39-40,

                         56-60); and

        5.               Petitioner was not afforded a full and fair hearing at his initial collateral

                         proceeding (Doc. No. 1, Page ID# 61-66).

II.     Summary of the Evidence

        A.      Trial Proceedings

        The Tennessee Court of Criminal Appeals summarized the proof adduced at Petitioner’s

jury trial as follows:

        On April 12, 2008, several hundred people attended a Quinceanera, “Sweet 15”
        birthday party, at the National Guard Armory in Columbia, Tennessee. One of the
        victims, Jose Castro, testified that while he was at the party, a fight broke out, and
        police were called to the scene and people were escorted out of the building. Mr.


                                                    5
Castro testified that he was involved in the fight and that he saw Defendant there
with three other men. One of the men with Defendant was a black male wearing an
orange shirt and orange shoes. Mr. Castro left the party with ten others, including
his girlfriend, Sarah Garcia, seated in the front passenger seat; Carlos Landauro,
Patricia Garcia (Sarah's sister), Jonathan Trugas, and Jose Valadiz, all seated in the
second row seat; and Mr. Castro's older brother, Leonizio Santas, his ten-year-old
brother, Juan Castro, Jason Castro, Jonathan Zaragoza, and Dalila Cortinas, all
seated in the rear area of Mr. Castro's Ford Expedition SUV.

On the way home, Mr. Castro noticed that the vehicle behind him was repeatedly
speeding up and slowing down. The driver of the car following him then turned off
the headlights. Mr. Castro told everyone in his vehicle to duck down because the
“car behind [him] was acting suspicious.” He testified that the car pulled up beside
him and he heard gunshots. Mr. Castro testified that it was too dark for him to see
the color of the vehicle or the people inside. He “just saw sparks.” Mr. Castro was
shot in his upper thigh and his “body went numb.” He began “swerving and hitting
the car to run it off the road.” The other driver appeared to have lost control of his
vehicle. Mr. Castro drove to the Williamson County Medical Center. He testified
that on their way to the hospital, Sarah Garcia told him that she had been shot in
the leg, and Juan Castro said that he had been “hit.”

Sarah Garcia testified that she and her sister, Patty Garcia, went to the party at the
Armory with Mr. Castro. She testified that many people were involved in the fight,
and there was a lot of breaking bottles and throwing chairs. She did not recall seeing
Defendant at the party, but she saw his co-defendant Javoris Sparkman, and she
testified that he was wearing bright orange clothing. While riding home in Mr.
Castro's vehicle, she also saw the car behind them, with its lights off, pull up beside
the driver's side and then gunshots were fired from that vehicle into the Castro
vehicle. She testified that the gunshots “just didn't stop,” and they were coming
from the front passenger side of the vehicle. She laid down on Mr. Castro's lap and
closed her eyes. She was shot in the leg. She testified that two other passengers
screamed that Mr. Castro's brother Juan had been shot and he was not responding.
Her sister Patty had also been shot and was also not responding. Sarah Garcia
testified that she was hospitalized for ten days and had two or three surgeries to
repair her injury.

Carlos Landauro attended the party at the Armory and left with Jose Castro. He
testified that he did not see the fight because he had gone to the store to buy beer.
When he returned to the party, he saw police officers everywhere, and he saw a
black male wearing an orange shirt trying to push officers away. Mr. Landauro was
seated in the back seat behind Jose Castro. He testified that he saw sparks from
gunfire and he ducked down. He was not shot, but Patty Garcia, who was sitting
beside him, slumped down and was unresponsive.

Jason Castro, Jose Castro's ten-year-old brother, attended the party with his parents
and brothers and left with Jose. He sat in the rear area of the SUV. He testified that


                                          6
he turned around in the vehicle and saw a white car behind them while they were
stopped at a stoplight. He then heard gunshots and saw gunfire, and he ducked
down. He testified that his brother Juan Castro was shot. Following the incident,
Jason gave a statement to Detective Alsup that someone had gotten in his father's
face at the party, and his brother Juan tried to separate them. He also stated that his
brothers Juan and Jose hit someone during the fight.

Emergency room physician Dr. Jerry Edwards testified that when the victims
arrived at the Williamson County Medical Center in the early morning hours of
April 13, 2008, he helped Sarah Garcia out of the vehicle. She was bleeding
profusely from her left leg. Juan Castro and Patty Garcia were brought into the
hospital in full cardiac arrest. Patty Garcia had been shot in the head, and Juan
Castro had been shot in the chest. Both victims died. Dr. Edwards also treated Jose
Castro, who had been shot twice in his leg.

Forensic pathologist Amy McMaster performed the autopsies on Patty Garcia and
Juan Castro. She testified that Patty Garcia died from a gunshot wound to her head.
Juan Castro had three gunshot wounds, two to his back and one to his shoulder.
Two bullets were recovered from Mr. Castro's shoulder and chest. A third bullet
that had entered Mr. Castro's back and then exited his chest was not recovered but
it produced the fatal wound.

Officer Jeremy Humphrey of the Columbia Police Department responded to a call
at the scene of the shooting. He testified that when he arrived, he saw shattered
glass on the highway and an orange shoe lying on the road. He saw Defendant and
another male standing beside a vehicle that was in the ditch. Defendant told Officer
Humphrey that they had been in a fight at the Armory and another vehicle had run
them off the road. He said the other vehicle was an SUV. Officer Alex McPherson
also responded to the scene and discovered a rifle lying near the front of the vehicle.
Defendant and the other male were immediately detained and placed under arrest.
Officer McPherson testified that the weapon was an “SKS” assault rifle with a
collapsible stock, which means that it can be fired like a handgun. In the gun there
was a magazine containing two bullets. Officer McPherson photographed the
weapon and logged it into evidence at the police department.

Detective Jeremy Alsup interviewed Defendant at the police department on April
16, 2008. Detective Alsup testified that Defendant also gave a written statement in
which he denied having been involved in a fight at the Armory. Defendant stated
that one of the victims had approached him and tried to hit him and that Defendant
and his two friends were escorted out of the party by police. They waited outside
with another friend and then left together. After leaving, he saw the victim's vehicle,
and he stated that he handed “Chas” a .38 handgun and that “Chas” passed “Bodie”
the SKS out of the trunk, and when they got beside them, “they opened fire.” The
vehicle then wrecked, and “Bodie and Chas” ran, and Defendant and his cousin
stayed at the scene. In his statement, Defendant admitted “I understand what we did



                                          7
was wrong, but all I can do is pray and beg for another shot at life and to let me
take care of my family, please. I am not a murderer.”

Corrections officer Daryl Bailey testified that he found a letter in co-defendant
Javoris Sparkman's jail cell at the Maury County Jail. He gave the letter to Detective
Andy Jackson. Although Detective Jackson testified that he believed he gave the
letter to Detective Cash, Detective Alsup testified that he was contacted by
Detective Jackson on May 7, 2008, and he later went to the Maury County Sheriff's
Department and received the letter from Detective Jackson. The letter was sent
along with Defendant's earlier written statement to the FBI lab for analysis.

The letter found purportedly written by Defendant stated:

       You got me f[ ]ed up bro, I didn't even want to give no statement
       until I talked to a lawyer that's why they kept me in the front, so I
       couldn't talk to little Eric and get our sh[ ] together. You act like you
       got away and I told on you. We left the damn chopper right next to
       the car. Me and E stayed looking for the gun. When they pulled up
       on us after you turned yourself in they questioned me and I tried to
       lie and say we were taking E home to the creek. And they hit us first
       before we started dumping, but they already knew everything from
       me giving Chase the gun to me saying light them up. As I started to
       speed up I didn't say sh[ ]. So f[ ]k what you talking about. That's
       some ho-a[ ]-sh[ ] for you to think like that after everything. I f[ ]ed
       with you fool, but f[ ]k it, I guess you can think what you want.

Peter Belcastro, Jr., a forensic handwriting examiner for the FBI, testified that he
compared the written statement given by Defendant with the letter taken from co-
defendant Sparkman's cell, and in his opinion, Defendant “prepared a majority of
the questioned writing on the [letter].” He testified that there were “areas [of the]
document that [he] could not identify and those areas would consist of over-writing,
or scribbled writing, areas where there's not enough clarity and detail to make an
assessment of who prepared it.” Mr. Belcastro testified, however, that an
“overwhelming majority” of the letter was written by Defendant.

Detective Alsup was present for the two deceased victim's autopsies. There were
two bullets that were recovered from Juan Castro and one from Patricia Garcia.
Detective Alsup requested that those bullets and the bullet recovered from Sarah
Garcia's leg be sent to the TBI crime lab for analysis and comparison to the rifle
that was recovered from the scene of the shooting.

Detective Cory Cooper testified that there were no weapons found in the victim's
vehicle. He also testified that a .38 caliber weapon was never recovered in the
investigation of this case. He responded to the scene of the shooting and saw a gold-
colored Pontiac Grand Prix in a ditch and glass on the road. He took photographs
of the vehicle and damage along the passenger side. He also collected orange-


                                          8
colored paint chips from the front passenger seat of the vehicle that were consistent
with the color of the victim's SUV, and he sent the paint chips collected and samples
taken from the victim's vehicle to be analyzed and compared. Miranda Terry of the
TBI compared the paint samples under microscopic evaluation and determined that
they were consistent.

Detective Jeff Duncan photographed and collected evidence from the victim's
vehicle and obtained a DNA sample from Defendant by search warrant, which he
logged into evidence. He testified that there were nine bullet holes in the side of
Mr. Castro's SUV, and he recovered two bullets from the inside of the vehicle.

Steve Scott, of the TBI crime lab firearms identification unit, testified that he
examined the rifle and multiple bullets that were recovered in this case. He testified
that the rifle used was a high-powered, semi-automatic weapon that was capable of
penetrating a vehicle. He concluded that the bullet recovered from Sarah Garcia
had been fired from the rifle. He also examined the bullet recovered from Patricia
Garcia and two bullets recovered from Juan Castro, the deceased victims, and he
concluded that they were fired from the same firearm, but not the rifle submitted
for analysis. He testified that those bullets were fired from a .38 caliber handgun.

Mark Dunlap of the TBI crime lab compared DNA profiles collected from the rifle
found at the scene with Defendant's DNA sample and determined that the rifle was
handled by three people. He tested several components of the rifle, including the
grip, forearm, stock, bolt, magazine and strap for touch DNA and found a mixture
of three people's DNA. He testified that Defendant was a “major contributor” in
that his DNA was found in the highest levels on the grip of the rifle. He also
determined that Defendant was a “minor contributor” to the forearm and strap of
the rifle. The trigger of the rifle was also tested, but there was an insufficient DNA
profile to determine to analyze.

Defendant testified that he was at the party at the Armory that night. He had known
co-defendant Javoris Sparkman (“Bodie”) for six years and co-defendant Charles
Kelly (“Chas”) for one year. His co-defendant Eric Guerrero is his cousin. All four
men went to the party together. Defendant testified that they had gone to the party
earlier that night and left, and after they returned, they were not there long before
the party broke up. He testified that they walked in and “it looked like a riot.” There
were broken bottles and chairs everywhere. Defendant testified that his grandfather,
who was also at the party, had been hit in the mouth, although Defendant did not
see the person who hit his grandfather. After the police arrived, Defendant was
trying to leave through the back door when someone from the victim's family tried
to grab him. Javoris Sparkman grabbed that person and told him to “chill out” and
“back up.” They were then escorted out the front door by police officers and told
to leave.

Defendant testified that he did not know any of the victims before that night.
Defendant was told that one of the victims had hit his grandfather. Defendant saw


                                          9
       the victims leave in Mr. Castro's Ford Expedition, and he pulled away behind them.
       Defendant was driving, Chas was in the back passenger seat, Javoris Sparkman was
       in the front passenger seat, and Eric Guerrero was behind the driver's seat. He
       testified that they caught up to the victims' vehicle and pulled up beside it. He
       testified that he “wasn't in [his] right mind” because of what he had seen happen to
       his grandfather. Defendant was carrying a .38 caliber revolver “on [him]” and that
       he had an SKS assault rifle in his trunk, but he did not know who the rifle belonged
       to. Defendant claimed that he did not know why the rifle was in his trunk, but he
       was the only one who knew it was there. He testified that as they followed the
       victims' vehicle, he and his co-defendants did not discuss what they were going to
       do because “it was understood what was going on.” As they pulled up to the victims'
       vehicle, Defendant told the others that there was a rifle in the trunk. Defendant's
       vehicle had a pass through between the trunk and the back seat. Someone in the
       back seat passed the rifle to the front, and Defendant gave his .38 to Chas because,
       he testified, Chas asked for it.

       Defendant testified that he did not know how many people were in Mr. Castro's
       vehicle. He testified,

              We didn't think that there was that many people in the vehicle,....

              We just seen bald heads jumpin' in there. We seen the guys that was
              involved in the fight. We didn't seen none of them, all the women
              that was in the vehicle. I mean, if we would have known there was
              all them women in the vehicle, I mean, come on, you know, I mean,
              you can't, it wouldn't have happened the way, you know, it was all
              messed up. That was all wrong.

       Defendant admitted that he wrote the letter to Javoris Sparkman, and he admitted
       that he had lied to detectives about the events of that night. He testified that he did
       not remember telling anyone to “light ‘em up,” and he thought that phrase had been
       “put in his head” by the detectives. Defendant denied that he shot any of the victims.
       Defendant testified, however, that he sped up in order to keep up with the victim's
       vehicle and that Sparkman and Charles Kelly fired upon the vehicle.

State v. Guerrero, No. M2008-02839-CCA-R3-CD, 2011 WL 2306078, at **1-5 (Tenn.

Crim. App. Sept. 21, 2011).

       B.     Post-Conviction Proceedings

       The Tennessee Court of Criminal Appeals summarized the proof adduced at Petitioner’s

post-conviction evidentiary hearing as follows:




                                                  10
Trial counsel testified that he had practiced law for close to 22 years and that he
had been involved in “between two and three dozen” death penalty cases. Trial
counsel testified that he represented the petitioner at trial and on direct appeal. Trial
counsel estimated that he met with the petitioner “a half dozen times” between June
2, 2008, and November 10, 2008, when the petitioner's jury trial began.

Trial counsel acknowledged that he did not hire an investigator but explained that
he did not believe that investigative services were necessary in this case. Trial
counsel explained that, due to the judicial district's open file policy, he was privy
to all of the discovery materials, which totaled 577 pages. Trial counsel conceded
that the petitioner “didn't testify particularly well.” With respect to the petitioner's
testimony, trial counsel stated that he had emphasized the importance of the
petitioner's conveying his anger over the injury to his grandfather and that he was
puzzled that the petitioner did not properly convey this point during his trial
testimony. Trial counsel testified that the petitioner's responses during his direct
examination testimony were “stunning,” expounding that “the way [the petitioner]
talked on the stand was foreign to the way we had talked before,” given how “very
articulate” and “on top of” the case the petitioner was during trial preparation. Trial
counsel admitted that he did not interview any of the birthday party attendees, and
counsel could not recall whether he had spoken to the petitioner's grandfather. Trial
counsel moved to exclude any reference to gangs or gang activity, which motion
was granted by the trial court.

When asked to give the primary reason for the petitioner's testifying at trial, trial
counsel answered as follows:

        From a legal perspective, my recollection is that we needed—we
        needed this information out about his uncle [sic] and that it upset
        him.

        Because my view was, if we could get this down to a voluntary
        manslaughter type situation, where, you know, he's doing
        something; he's acting irrationally, based on something that
        occurred.

        ....

        His grandfather had been assaulted and he was—right, wrong, or
        indifferent, he was upset over it and that these series of events
        occurred as a result of that.

        Now, really, the only way you're going to get that out in most cases
        is for the [d]efendant to get up here and say, “This is how I was
        feeling.”

        ....


                                           11
       And when it comes to putting the defendant[ ] up, ultimately, it's the
       [d]efendant's choice and we talked about it.

       ....

       But from a defense perspective, it was a pretty tough case to defend
       against. And my recollection is the situation with his grandfather
       was the best piece of information I had, that I could do something
       with to limit his involvement, or minimize it, mitigate it.

       ....

       ...I don't recall any other information that would have been able to
       do what you're talking about, to tell what the [petitioner] is thinking,
       what's going on through his mind, with respect to his grandfather
       other than the [petitioner] in this case.

Trial counsel was adamant that he “did not force [the petitioner] to testify” but
acknowledged that he likely encouraged the petitioner to testify because “that was
the best shot of a defense that we had with this case.”

Susan Jaime, the petitioner's aunt, testified that she was present at the Quinceanera
when the fight began. She noticed that her father, Augustine Guerrero, who is the
petitioner's grandfather, had blood on his face. Ms. Jaime conceded that Mr.
Guerrero was not seriously injured; although “he had a lot of blood on his face,” he
only sustained a busted lip. As Ms. Jaime was attending to Mr. Guerrero, the
petitioner approached and asked what had happened. Ms. Jaime responded that she
did not know and that “[s]omebody hit” Mr. Guerrero, though she did not see it
happen. The petitioner was “trying to find out who hit” Mr. Guerrero, but Ms. Jaime
told the petitioner that her father was fine and that the petitioner should “[j]ust go
home.” A few minutes later, Ms. Jaime saw the petitioner leave the party. Ms. Jaime
described the petitioner as “very angry” and “escalated.” Ms. Jaime testified that
someone other than trial counsel had asked if she was willing to testify on the
petitioner's behalf, and she had responded, “‘Absolutely.’”

The petitioner testified that trial counsel met with him about “three hour[s] total”
and that trial counsel never adequately prepared him to testify. The petitioner
believed that his testimony at trial was unnecessary because trial counsel could have
used Ms. Jaime, Mr. Guerrero, and “so many others” to establish the petitioner's
state of mind following the injury to Mr. Guerrero. The petitioner stated that he
informed trial counsel that he did not want to testify but that trial counsel told him
“if [he] didn't testify [they] couldn't present that theory of the case” and that the
petitioner's testimony was “the only way [they] can introduce that type of
evidence.” The petitioner admitted that he had stated at trial that he was “an
accessory to murder” and admitted that he was driving the vehicle when the


                                         12
       shooting occurred, but the petitioner insisted that he did not understand the law of
       criminal responsibility. The petitioner agreed that he was “pretty nervous” when he
       testified at trial and opined that his nervousness was “misinterpreted” by the jury.

Guerrero v. State, No. M2014-00348-CCA-R3-PC, 2015 WL 4484538, at **4-5 (Tenn.

Crim. App. July 23, 2015).

III.   Standard of Review

       The petition in this case is governed by the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”). The AEDPA was enacted “to reduce delays in the execution of state and

federal criminal sentences . . . and to further the principles of comity, finality, and federalism.”

Woodford v. Garceau, 538 U.S. 202, 206 (2003) (internal citations and quotation marks omitted).

As the Supreme Court explained, the AEDPA “recognizes a foundational principle of our federal

system: State courts are adequate forums for the vindication of federal rights.” Burt v. Titlow, 571

U.S. 12, 19 (2013). The AEDPA, therefore, “erects a formidable barrier to federal habeas relief

for prisoners whose claims have been adjudicated in state court.” Id.

       One of the AEDPA's most significant limitations on the federal courts' authority to issue

writs of habeas corpus is found in 28 U.S .C. § 2254(d). Under the AEDPA, the court may grant

a writ of habeas corpus on a claim that was adjudicated on the merits in state court if that

adjudication:

                       (1) resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or

                        (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.

28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 405 (2000).




                                                 13
       The state court’s factual findings are presumed to be correct, and they can be contravened

only if the petitioner can show by clear and convincing evidence that the state court’s factual

findings were erroneous.     28 U.S.C. § 2254(e)(1).       State-court factual findings are “only

unreasonable where they are ‘rebutted by clear and convincing evidence’ and do not have support

in the record.” Moritz v. Woods, 692 Fed. App’x 249, 254 (6th Cir. 2017) (quoting Pouncy v.

Palmer, 846 F.3d 144, 158 (6th Cir. 2017) (internal quotation marks omitted)). As the Supreme

Court has advised, “[t]he question under AEDPA is not whether a federal court believes the state

court's determination was incorrect but whether that determination was unreasonable—a

substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (citing Williams,

529 U.S. at 410). Review under § 2254(d) (1) “is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 182 (2011).

       “Before seeking a federal writ of habeas corpus, a state prisoner must exhaust available

state remedies, 28 U.S.C. § 2254(b), thereby giving the State the ‘opportunity to pass upon and

correct’ alleged violations of its prisoners’ federal rights.” Baldwin v. Reese, 541 U.S. 27, 29

(2004) (citations omitted). “To provide the State with the necessary ‘opportunity,’ the prisoner

must ‘fairly present’ his claim in each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature of the claim.” Id.

(citation omitted); Gray v. Netherland, 518 U.S. 152, 162–63 (1996) (the substance of the claim

must have been presented as a federal constitutional claim). This rule has been interpreted by the

Supreme Court as one of total exhaustion. Rose v. Lundy, 455 U.S. 509, 522 (1982). Thus, each

and every claim set forth in the federal habeas corpus petition must have been presented to the

state appellate court. See Picard v. Connor, 404 U.S. 270, 275 (1971); see also Pillette v. Foltz,




                                                 14
824 F.2d 494, 496 (6th Cir. 1987) (exhaustion “generally entails fairly presenting the legal and

factual substance of every claim to all levels of state court review”).

       Claims which are not exhausted are procedurally defaulted and “ordinarily may not be

considered by a federal court on habeas review.” Alley v. Bell, 307 F.3d 380, 388 (6th Cir. 2002).

Procedural default also occurs where the state court “actually . . . relie[s] on [a state] procedural

bar as an independent basis for its disposition of the case.” Caldwell v. Miss., 472 U.S. 320, 327

(1985). To cause a procedural default, the state court's ruling must “rest[ ] on a state law ground

that is independent of the federal question and adequate to support the judgment.” Coleman, 501

U.S. at 729.

       “In order to gain consideration of a claim that is procedurally defaulted, a petitioner must

demonstrate cause and prejudice for the failure, or that a miscarriage of justice will result from the

lack of review.” Alley, 307 F.3d at 386. The burden of showing cause and prejudice to excuse

defaulted claims is on the habeas petitioner. Lucas v. O’Dea, 179 F.3d 412, 418 (6th Cir. 1999)

(citing Coleman v. Thompson, 501 U.S. 722, 754 (1991)). A petitioner may establish cause by

“show[ing] that some objective factor external to the defense impeded counsel's efforts to comply

with the State's procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). Objective

impediments include an unavailable claim or interference by officials that made compliance

impracticable. Id.    Constitutionally ineffective assistance of trial or appellate counsel may

constitute cause. Murray, 477 U.S. at 488–89. Generally, however, if a petitioner asserts

ineffective assistance of counsel as cause for a default, that ineffective assistance claim must itself

have been presented to the state courts as an independent claim before it may be used to establish

cause. Id. If the ineffective assistance claim is not presented to the state courts in the manner that

state law requires, that claim is itself procedurally defaulted and can only be used as cause for the



                                                  15
underlying defaulted claim if the petitioner demonstrates cause and prejudice with respect to the

ineffective assistance claim. Edwards v. Carpenter, 529 U.S. 446, 452–53 (2000).

       Petitioners in Tennessee also can establish “cause” to excuse the procedural default of a

substantial claim of ineffective assistance by demonstrating the ineffective assistance of post-

conviction counsel in failing to raise the claim in initial review post-conviction proceedings. See

Martinez v. Ryan, 566 U.S. 1, 5-6 (2012) (creating an exception to Coleman where state law

prohibits ineffective assistance claims on direct appeal); Trevino v. Thaler, 569 U.S. 413, 429

(2013) (extending Martinez to states with procedural frameworks that make meaningful

opportunity to raise ineffective assistance claim on direct appeal unlikely); Sutton v. Carpenter,

745 F.3d 787, 792 (6th Cir. 2014) (holding that Martinez and Trevino apply in Tennessee). The

Supreme Court's creation in Martinez of a narrow exception to the procedural default bar stemmed

from the recognition, “as an equitable matter, that the initial-review collateral proceeding, if

undertaken without counsel or with ineffective counsel, may not have been sufficient to ensure

that proper consideration was given to a substantial claim.” Martinez, 566 U.S. at 13. In other

words, Martinez requires that the ineffective assistance of post-conviction counsel occur during

the “initial-review collateral proceeding,” and that “the underlying ineffective-assistance-of-trial-

counsel claim [be] a substantial one, which is to say that the prisoner must demonstrate that the

claim has some merit.” See id. at 13-15. Importantly, Martinez did not dispense with the “actual

prejudice” prong of the standard for overcoming procedural default first articulated by the Supreme

Court in Coleman.

       To establish prejudice, a petitioner must demonstrate that the constitutional error “worked

to his actual and substantial disadvantage.” Perkins v. LeCureux, 58 F.3d 214, 219 (6th Cir. 1995)

(quoting United States v. Frady, 456 U.S. 152, 170 (1982) (emphasis in original)). “When a



                                                 16
petitioner fails to establish cause to excuse a procedural default, a court does not need to address

the issue of prejudice.” Simpson v. Jones, 238 F.3d 399, 409 (6th Cir. 2000) (citations omitted).

        Because the cause and prejudice standard is not a perfect safeguard against fundamental

miscarriages of justice, the Supreme Court also has recognized a narrow exception to the cause

requirement where a constitutional violation has “probably resulted” in the conviction of one who

is “actually innocent” of the substantive offense. Dretke v. Haley, 541 U.S. 386, 392 (2004) (citing

Murray, 477 U.S. at 496).

IV.     Analysis

        With these principles in mind, the Court turns to the examination of the claims raised in

Guerrero’s petition for habeas relief.

        A.      Claim 1: Denial of Due Process Because the Trial Court Admitted Letter into
                Evidence over Defendant’s Objection

        First, Petitioner alleges that the trial court violated his due process rights when the court

admitted into evidence a letter purportedly written by Petitioner to Sparkman even though the State

failed to establish the letter’s complete chain of custody. (Doc. No. 1, Page ID# 5, 12-21).

According to Petitioner, the “letter was substantively very damaging against the Petitioner, which

arguably provided evidence about attempting to get a story straight, admissions of having the

assault rifle, attempting to lie to the police regarding the victim’s shooting first, about the Petitioner

giving someone a gun and the Petitioner driving the car and speeding up.” (Id. at Page ID# 14).

Petitioner claims that the admission of the letter “was so prejudicial that its admission rendered his

entire trial fundamentally unfair as to deny him due process.” (Id. at Page ID# 13).

        In order to qualify as exhausted, a claim must have been presented to the state's highest

court, Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990), and must have been presented in a

form which allows the state court a full and fair opportunity to rule on the claim. Justices of Boston


                                                   17
Mun. Court v. Lydon, 466 U.S. 294, 302-303 (1984); Manning v. Alexander, 912 F.2d 878, 881

(6th Cir. 1990). A prisoner exhausts a claim by “fairly present[ing]” it to the appropriate trial and

appellate courts. Baldwin v. Reese, 541 U.S. 27, 29 (2004). “A petitioner can take four actions in

his brief which are significant to the determination as to whether a claim has been fairly presented:

(1) reliance upon federal cases employing constitutional analysis; (2) reliance upon state cases

employing federal constitutional analysis; (3) phrasing the claim in terms of constitutional law or

in terms sufficiently particular to allege a denial of a specific constitutional right; or (4) alleging

facts well within the mainstream of constitutional law.” Newton v. Million, 349 F.3d 873, 877 (6th

Cir. 2003) (internal quotation marks omitted), abrogated on other grounds by English v. Berghuis,

529 Fed. App’x 734 (6th Cir. 2013). “General allegations of the denial of rights to a ‘fair trial’ and

‘due process' do not ‘fairly present’ claims that specific constitutional rights were violated.”

McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000) (citation omitted).

       Because relief under Section 2254 can only be based upon a violation of the United States

Constitution or law or treaties of the United States, the claim must have been presented as an issue

of federal constitutional law, not state law. See Anderson v. Harless, 459 U.S. 4, 6-7 (1982) (“It is

not enough that all the facts necessary to support the federal claim were before the state courts, or

that a somewhat similar state-law claim was made.”) (internal citations omitted); Koontz v. Glossa,

731 F.2d 365, 368 (6th Cir. 1984) (holding that a petitioner must have presented his claim in the

state court “as a federal constitutional issue-not merely as an issue arising under state law.”).

       Here, Petitioner failed to exhaust Claim 1 as a federal claim in the state court proceedings

because he failed to present this claim as one of federal constitutional law. On direct appeal to

the Tennessee Court of Criminal Appeals, Petitioner argued that “the trial court erred in allowing

the handwritten letter attributed to defendant into evidence over defendant’s objection to the chain



                                                  18
of custody and hearsay issues related to Officers Alsup and Jackson.” (Doc. No. 14, Attach. 15 at

Page ID# 1364). In support of his argument, Petitioner cited only state law cases and the Tennessee

Rules of Evidence. (Id. at Page ID# 1365-66). The Tennessee Court of Criminal Appeals analyzed

Petitioner’s chain of custody argument by applying state evidentiary and case law. State v.

Guerrero, 2011 WL 2306078, at *12. Petitioner failed to cite any federal case law employing a

constitutional analysis with respect to the pertinent federal right alleged and failed to present his

federal constitutional claim in a manner that fairly alerted the state court to the federal nature of

his claim.

       By failing to present the federal constitutional claim alleged in the instant petition to the

state courts, Petitioner procedurally defaulted the claim. He, therefore, has waived his claim for

purposes of federal habeas corpus review unless he establishes cause for the default and actual

prejudice as a result of the alleged errors. Petitioner does not argue that he can satisfy the cause

and prejudice requirement, and nothing in the record indicates that Petitioner can make a showing

of a fundamental miscarriage of justice. Consequently, this claim must be dismissed as

procedurally defaulted.

       B.      Claim 2: Denial of Due Process Due to Fatal Variance Between
               Indictment and Jury Instructions

       In Claim 2, Petitioner alleges that there was a fatal variance between the indictment and

the jury instructions because he was convicted under a theory of criminal responsibility not

charged in the indictment. (Doc. No. 1, Page ID# 21-26). Petitioner contends that this variance

resulted in a constructive amendment of the indictment, which deprived him of his right to due

process. (Id. at Page ID# 21). Petitioner states that “[t]his issue encompasses both the attempted

murder indictments and the trial court’s instruction to the jury on criminal responsibility, which

were both raised by trial counsel and adjudicated by the state court.” (Id.)


                                                 19
                 a.    Attempted First-Degree Murder Indictments

        On direct appeal of his convictions and sentence, Petitioner argued that the indictments for

attempted first-degree murder should have been dismissed because they did not specifically allege

attempt and failed to provide adequate notice that Petitioner committed an overt act. (Doc. No. 14,

Attach. 15, Page ID# 1368-70).

        A discrete set of Rules governs federal habeas proceedings launched by state prisoners.

Mayle v. Felix, 545 U.S. 644, 654 (2005). Habeas Rule 2(c) provides that a petition must “specify

all the grounds for relief available to the petitioner” and “state the facts supporting each ground.”

See McFarland v. Scott, 512 U.S. 849, 860 (1994) (O’Connor, J., concurring and dissenting)

(“[T]he habeas petition, unlike a complaint, must allege the factual underpinning of the petitioner’s

claims.”). Rule 2 is “more demanding” than Federal Rule of Civil Procedure 8(a), which provides

that in “ordinary civil proceedings, a complaint need only provide ‘fair notice of what the

plaintiff’s claim is and the grounds upon which it rests.’” Mayle, 545 U.S. at 655 (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)). A petitioner’s failure to fulfill the pleading requirements of

Habeas Rule 2(c) provides an appropriate basis for dismissal. See Creech v. Taylor, No. 13-165-

HRW, 2013 WL 6044359, at *2 (E.D. Ky. Nov. 14, 2013) (dismissing habeas petition containing

only “[c]onclusory allegations with no accompanying evidentiary support”); Morris v. Motley,

2007 WL 3171538, at *1 (W.D. Ky. Oct 26, 2007) (dismissing Section 2254 petition lacking

factual allegations or other specifics); Cook v. Crews, 2008 WL 4499993, at *4 (W.D. Ky. Oct. 1,

2008) (dismissing claim in Section 2254 petition because the petition “contains no specific

allegations....”).

        In the section of his petition devoted to this claim, Petitioner does not set forth any facts to

support his allegation that the indictments for attempted first-degree murder were deficient because



                                                  20
they failed to allege attempt and an overt act. Instead, he argues that the indictments were deficient

because they did not charge him with criminal responsibility. (Doc. No. 1, Page ID# 21-26).

Consequently, Petitioner has failed to properly plead a claim that the indictments for attempted

first-degree murder should have been dismissed because they did not specifically allege attempt

and failed to provide adequate notice that Petitioner committed an overt act. The Court leniently

construes pro se pleadings but that liberality “does not require a court to conjure allegations on a

litigant's behalf....” Erwin v. Edwards, 22 Fed. Appx. 579, 580 (6th Cir. 2001). Dismissal of the

claim, therefore, is appropriate under Habeas Rule 2.

               b.      Criminal Responsibility

       On direct appeal, Petitioner argued that the trial court’s jury instruction on criminal

responsibility was improper based on a variance in the proof submitted at trial and the original

charges because the indictments did not charge criminal responsibility. (Doc. No. 1 at Page ID#

1370-73). As the Tennessee Court of Criminal Appeals summarized Petitioner’s argument:

       Defendant submits that he was charged in the indictment as the “principal”;
       however, the proof at trial was that Defendant did not kill the victims or attempt to
       kill the victims. Defendant argues that the trial court effectively allowed the State
       to constructively amend the indictment to charge the Defendant with criminal
       responsibility.

State v. Guerrero, 2011 WL 2306078, at *15.

       Because relief under Section 2254 can only be based upon a violation of the United States

Constitution or law or treaties of the United States, Petitioner must have presented this claim to

the state courts as an issue of federal constitutional law, not state law. See Anderson v. Harless,

459 U.S. 4, 6-7 (1982) (“It is not enough that all the facts necessary to support the federal claim

were before the state courts, or that a somewhat similar state-law claim was made.”) (internal

citations omitted). Petitioner’s brief to the Tennessee Court of Criminal Appeals relied on “the



                                                 21
current state of the law in Tennessee,” citing no federal cases and making no federal constitutional

arguments. (Doc. No. 14, Attach. 15, Page ID# 1370-73). True, in the final sentence of the section

of his brief addressing this claim, Petitioner cited the Sixth and Fourteenth Amendments to the

United States Constitution. (Id. at PageID # 1373). However, this passing reference was

insufficient to exhaust the claim for purposes of federal habeas review. See Knighton v. Mills, No.

3:07-cv-2, 2011 WL 3843696, at *11 (E.D. Tenn. Aug. 29, 2011) (finding that federal habeas

claim was not properly exhausted when the petitioner’s direct appeal brief “made a passing

mention of the U.S. Constitution, without reference to a specific section of the Constitution and

without citation to authority”) (citing Gray v. Netherland, 518 U.S. 152, 162-62 (1996) (in order

to exhaust a claim, the substance of the claim must have been presented to the state courts as a

federal constitutional claim)).

       Because he failed to present the claim as one of federal constitutional law, Petitioner failed

to exhaust this claim as a federal claim in the state court proceedings. By failing to present the

federal constitutional claim alleged in the instant petition to the state courts, Petitioner committed

a procedural default. He, therefore, has waived his claim for purposes of federal habeas corpus

review unless he establishes cause for the default and actual prejudice as a result of the alleged

errors. Petitioner has not argued or demonstrated cause and prejudice to overcome the default, nor

has he made a showing of a fundamental miscarriage of justice. The claim is without merit and

must be denied.

       C.      Claim 3: Denial of Due Process by Imposing Illegal Sentence

       Petitioner contends that the trial court illegally sentenced him to life imprisonment with

the possibility of parole, which he states is a sentence that does not exist in Tennessee. (Doc. No.

1, Page ID# 26-28, 30). He claims that he was “denied his Due Process [rights] when the State



                                                 22
court made an unreasonable determination of the facts in light of the evidence presented when it

determined the sentencing court’s sentencing the Petitioner to a life with the possibility of parole

was not an unconstitutional sentence nor was it considered a structural error.” (Id. at Page ID#

26).

       A claim that the state courts misapplied Tennessee law in sentencing Petitioner is not

cognizable in a federal habeas petition. See 28 U.S.C. § 2254(a) (a federal court may grant habeas

relief to a state prisoner “only on the ground that he is in custody in violation of the Constitution

or laws or treaties of the United States”). Error in the application of state law is not cognizable in

a federal habeas proceeding. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“it is not the province

of a federal habeas court to reexamine state-court determinations on state-law questions”); Pulley

v. Harris, 465 U.S. 37, 41 (1984) (“A federal court may not issue the writ on the basis of a

perceived error of state law.”). Simply put, this Court cannot consider whether Guerrero’s

sentence was imposed in violation of Tennessee law. See Smith v. Parker, No. 10-1158-JDB-egb,

2013 WL 5409783, at *30 (W.D. Tenn. Sept. 25, 2013) (dismissing as procedurally defaulted the

petitioner’s federal habeas claim that Tennessee courts misapplied state law in sentencing him

where petitioner couched his claim to the state courts as arising under state law only). Therefore,

Petitioner is not entitled to relief for Claim 3. The claim will be dismissed.

       Further, Petitioner did not present this claim to the Tennessee Court of Criminal Appeals

as a violation of federal law. In his appeal of the denial of his first Rule 36.1 motion, Petitioner

argued that his sentence was illegal because Tennessee Code Annotated § 40-35-501(i)(1)(2)(a)

did not authorize a sentence of life with the possibility of parole. (Doc. No. 14, Attach. 41, Page

ID# 3031). In over nine pages of analysis, he failed to cite any federal case law employing a

constitutional analysis with respect to the pertinent federal right alleged and failed to present his



                                                 23
federal constitutional claim in a manner that fairly alerted the state court to the federal nature of

his claim. (Id. at Page ID# 3031-3040). He focused instead on the language of the Tennessee

statute and the intent of the Tennessee General Assembly, the Tennessee Judicial Academy, and

the Tennessee Attorney General. (Id.) Even if the Court could consider this claim, Petitioner

procedurally defaulted it and has not shown cause for the default and actual prejudice as a result

of the alleged error. Further, Petitioner has not made a showing of a fundamental miscarriage of

justice. This claim, like the others thus far, will be dismissed.

       D.      Claim 4: Ineffective Assistance of Counsel Claims

       The Sixth Amendment to the United States Constitution, as applied to the states through

the Fourteenth Amendment, guarantees the right of a person accused of a crime to the effective

assistance of counsel. To prevail on a claim of ineffective assistance of counsel, a petitioner must

show (1) deficient performance of counsel and (2) prejudice to the defendant. See Strickland v.

Washington, 466 U.S. 668, 687 (1984); Bell v. Cone, 535 U.S. 685, 694-95 (2002). Trial counsel’s

performance is deficient when it falls below an objective standard of reasonableness. See

Strickland, 466 U.S. at 686-87; Combs v. Coyle, 205 F.3d 269, 278 (6th Cir. 2000), cert. denied,

531 U.S. 1035 (2000).       In assessing performance, “strategic choices made after thorough

investigation of law and facts relevant to plausible options are virtually unchallengeable; and

strategic choices made after less than complete investigation are reasonable precisely to the extent

that reasonable professional judgments support the limitations on investigation.” Strickland, 466

U.S. at 690-91. Reasonable attorneys may disagree on the appropriate strategy for defending a

client. Bigelow v. Williams, 367 F.3d 562, 570 (6th Cir. 2004). The prejudice element requires a

petitioner to show “that there is a reasonable probability that, but for counsel’s unprofessional




                                                 24
errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

       A court hearing an ineffective assistance of counsel claim must consider the totality of the

evidence. Strickland, 466 U.S. at 695. “The determinative issue is not whether petitioner’s counsel

was ineffective but whether he was so thoroughly ineffective that defeat was ‘snatched from the

jaws of victory.’” West v. Seabold, 73 F.3d 81, 84 (6th Cir. 1996) (quoting United States v.

Morrow, 977 F.2d 222, 229 (6th Cir. 1992) (en banc)). “Judicial scrutiny of counsel’s performance

must be highly deferential. It is all too tempting for a defendant to second-guess counsel’s

assistance after conviction or adverse sentence, and it is all too easy for a court, examining

counsel’s defense after it has proved unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.” Strickland, 466 U.S. at 689.

       As discussed above, federal habeas relief may not be granted under 28 U.S.C. § 2254 unless

the petitioner shows that the earlier state court’s decision “was contrary to” federal law then clearly

established in the holdings of the United States Supreme Court, § 2254(d)(1); that it “involved an

unreasonable application of” such law; or that it “was based on an unreasonable determination of

the facts” in light of the record before the state court. 28 U.S.C. § 2254(d)(1),(2). Thus, when a

claim of ineffective assistance of counsel is raised in a federal habeas petition, such as here, the

question to be resolved is not whether the petitioner’s counsel was ineffective. Rather, “[t]he

pivotal question is whether the state court’s application of the Strickland standard was

unreasonable.” Harrington v. Richter, 562 U.S. 86, 101 (2011). As the Supreme Court clarified

in Harrington:

               This is different from asking whether defense counsel's performance fell
       below Strickland's standard. Were that the inquiry, the analysis would be no
       different than if, for example, this Court were adjudicating a Strickland claim on
       direct review of a criminal conviction in a United States district court. Under


                                                  25
       AEDPA, though, it is a necessary premise that the two questions are different. For
       purposes of § 2254(d)(1), an unreasonable application of federal law is different
       from an incorrect application of federal law. A state court must be granted a
       deference and latitude that are not in operation when the case involves review under
       the Strickland standard itself.

Harrington, 562 U.S. at 101 (internal quotation marks and citation omitted).

       Here, Respondent argues that Petitioner has procedurally defaulted five of his ineffective

assistance of counsel sub-claims and that he cannot show cause and prejudice to excuse the

defaults. (Doc. No.15 at 26). Further, Respondent argues that Petitioner’s remaining ineffective

assistance sub-claim fails on the merits and should be dismissed. (Id.)

       Petitioner concedes that he did not present Claims 4(b)-(f) to the state court and,

consequently, those claims are procedurally defaulted. (Doc. No. 1, Page ID# 39). However,

Petitioner maintains that he demonstrates cause to excuse the default under Martinez v. Ryan, 566

U.S. 1 (2012), and Sutton v. Carpenter, 745 F.3d 787 (6th Cir. 2014). (Id.)            According to

Respondent, however, Petitioner cannot demonstrate that any of the underlying claims are

substantial; therefore, Petitioner cannot show cause to excuse the defaults, and the Court should

dismiss the claims. (Doc. No. 15 at Page ID# 3221).

               1.      Claim 4(a): Trial counsel’s failure to investigate Petitioner’s case

       In Claim 4(a), Petitioner contends that his trial attorney was constitutionally ineffective

because he failed to investigate any of the other individuals attending the Armory party who could

have testified about Petitioner’s reaction to seeing his grandfather injured, causing trial counsel to

“unreasonably rel[y]” on Petitioner’s testimony to establish his state of mind prior to the shooting.

(Doc. No. 1, Page ID# 32, 34-39). Petitioner also claims that trial counsel failed to prepare him

adequately to testify. (Id. at Page ID# 32).




                                                 26
         Respondent maintains that, to the extent Petitioner’s factual and legal allegations in this

action are the same as the allegations he raised during his appeal from the denial of his post-

conviction petition, the state court’s adjudication on these issues was not contrary to or an

unreasonable application of clearly established federal law, nor was it based on an unreasonable

determination of the facts in light of the evidence before the state court. (Doc. No. 15 at Page ID#

3221-22).

                       a.      Counsel’s failure to prepare Petitioner to testify

       Petitioner alleged in his post-conviction petition that trial counsel’s performance was

deficient because he failed to properly prepare Petitioner to testify. (Doc. No. 14, Attach. 33, Page

ID# 2848-50). At his post-conviction hearing, Petitioner testified that trial counsel met with him

about three hours total and that trial counsel did not adequately prepare him to testify. Guerrero,

2015 WL 4484538, at *5.         Petitioner testified that he believed his testimony at trial was

“unnecessary.” Id. Petitioner also stated that he was “pretty nervous” when he testified at trial

and believed his nervousness was “misinterpreted” by the jury. Id. The post-conviction court

denied relief, accrediting trial counsel’s testimony over that of Petitioner:

       Petitioner was provided by the [c]ourt with a highly skilled trial lawyer and one of
       the best in our judicial district. With some 22 years of trial practice, [trial counsel]
       is the most experienced criminal defense lawyer in the district. He has been
       involved in some two to three dozen capital cases, and has defended five defendants
       charged with capital murder. The Court has always found [trial counsel] to be an
       honest person of great integrity; he knows and understands each and every aspect
       of the case; he knows the law; and he zealously represents his clients.

       ....

       The [c]ourt does not find [p]etitioner to be credible. He is a desperate man who
       blames others for his lot in life. He blames law enforcement for putting words in
       his mouth when he is the one who asked to talk to law enforcement when taken into
       custody; he blames [trial counsel] for his taking the stand and making a mess of his
       testimony; and he blames the criminal justice system for two consecutive life



                                                  27
        sentences plus 135 years for convictions resulting from his ordering the execution
        of innocent victims.


Id. at *5.

        In evaluating Petitioner’s claim that trial counsel was ineffective in failing to prepare

Petitioner to testify, the Tennessee Court of Criminal Appeals set forth the proper legal standard

for claims of ineffective assistance of counsel:

        Before a petitioner will be granted post-conviction relief based upon a claim of
        ineffective assistance of counsel, the record must affirmatively establish, via facts
        clearly and convincingly established by the petitioner, that “the advice given, or the
        services rendered by the attorney, are [not] within the range of competence
        demanded of attorneys in criminal cases,” see Baxter v. Rose, 523 S.W.2d 930, 936
        (Tenn.1975), and that counsel's deficient performance “actually had an adverse
        effect on the defense,” Strickland v. Washington, 466 U.S. 668, 693 (1984). In other
        words, the petitioner “must show that there is a reasonable probability that, but for
        counsel's unprofessional errors, the result of the proceeding would have been
        different. A reasonable probability is a probability sufficient to undermine
        confidence in the outcome.” Id. at 694. Should the petitioner fail to establish either
        deficient performance or prejudice, he is not entitled to relief. Id. at 697; Goad v.
        State, 938 S.W.2d 363, 370 (Tenn.1996). Indeed, “[i]f it is easier to dispose of an
        ineffectiveness claim on the ground of lack of sufficient prejudice, ... that course
        should be followed.” Strickland, 466 U.S. at 697.

        When reviewing a claim of ineffective assistance of counsel, we will not grant the
        petitioner the benefit of hindsight, second-guess a reasonably based trial strategy,
        or provide relief on the basis of a sound, but unsuccessful, tactical decision made
        during the course of the proceedings. Adkins v. State, 911 S.W.2d 334, 347
        (Tenn.Crim.App.1994). Such deference to the tactical decisions of counsel,
        however, applies only if the choices are made after adequate preparation for the
        case. Cooper v. State, 847 S.W.2d 521, 528 (Tenn.Crim.App.1992).

        Claims of ineffective assistance of counsel are mixed questions of law and fact.
        Lane v. State, 316 S.W.3d 555, 562 (Tenn.2010); State v. Honeycutt, 54 S.W.3d
        762, 766–67 (Tenn. 2001); State v. Burns, 6 S.W.3d 453, 461 (Tenn.1999). When
        reviewing the application of law to the trial court's factual findings, our review is
        de novo, and the trial court's conclusions of law are given no presumption of
        correctness. Fields, 40 S.W.3d at 457–58; see also State v. England, 19 S.W.3d
        762, 766 (Tenn. 2000).

Guerrero, 2015 WL 4484538, at **6-7.



                                                   28
       In applying this standard, the Tennessee Court of Criminal Appeals found that Petitioner

failed to establish that trial counsel did not adequately prepare Petitioner for his trial testimony,

noting that the evidence did not preponderate against the post-conviction court’s finding that

Petitioner is “very intelligent”, that his claim that he failed to understand the meaning of criminal

responsibility was “disingenuous”, and that he “made a terrible witness” despite trial counsel’s

“discuss[ing] at length” his trial strategy. Guerrero, 2015 WL 4484538, at *7. The appellate court

agreed with the post-conviction court that Petitioner failed to prove that trial counsel’s

performance was deficient or prejudicial, ultimately concluding that “the record overwhelmingly

supports the post-conviction court’s denial of relief.” Id.

       The Court “must presume that all determinations of factual issues made by the state court

are correct unless the Defendant can rebut that presumption by clear and convincing evidence.”

Mitchell v. Mason, 325 F.3d 732,737-38 (6th Cir. 2003) (citing 28 U.S.C. § 2254(e)(1)). This

presumption includes the state courts' credibility findings. Skaggs v. Parker, 235 F.3d 261, 266

(6th Cir. 2001). Reasonable minds reviewing the record might disagree about [a witness's]

credibility, but on habeas review that does not suffice to supersede the trial court's credibility

determination.” Rice v. Collins, 546 U.S. 333, 341-42 (2006). A state court's credibility finding on

a particular issue may be overturned by a habeas court only when “evidence on the issue[ ] raised

... is too powerful to conclude anything but” that the trial court's finding was unreasonable. Miller-

El v. Dretke, 545 U.S. 231, 265 (2005).

       Here, the state courts’ findings, including its credibility assessments, were not

unreasonable. Trial counsel testified during Petitioner’s post-conviction hearing that during the

pendency of Petitioner’s case he met with Petitioner “half a dozen times” between June 2, 2008,

and November 10, 2008, when Petitioner’s jury trial began. Id. at *4. He conceded that Petitioner


                                                 29
“didn’t testify particularly well.” Id. With respect to Petitioner’s testimony, trial counsel further

testified

        that he had emphasized the importance of the petitioner's conveying his anger over
        the injury to his grandfather and that he was puzzled that the petitioner did not
        properly convey this point during his trial testimony. Trial counsel testified that the
        petitioner's responses during his direct examination testimony were “stunning,”
        expounding that “the way [the petitioner] talked on the stand was foreign to the way
        we had talked before,” given how “very articulate” and “on top of” the case the
        petitioner was during trial preparation.

Id. The post-conviction court called Petitioner’s demeanor at trial “obnoxious” and “arrogant”

and found him to be a “desperate man.” Conversely, the court found trial counsel to be “an honest

person of great integrity.” As a result, the court credited trial counsel’s testimony over Petitioner’s

testimony when it found that counsel had not performed deficiently in preparing Petitioner to

testify. Petitioner has not rebutted the presumption that the state court’s credibility findings are

correct. Mitchell, 325 F.3d at 737-38; Skaggs, 235 F.3d at 266. The Court finds that Petitioner

has not shown that he is entitled to relief on this claim because the appellate court’s determination

was not contrary to Strickland.        Neither was the appellate court’s ineffective assistance

determination based on an unreasonable determination of the facts or an unreasonable applicable

of Strickland’s standards to those facts. Thus, Petitioner is not entitled to relief on this claim.

               b.      Counsel’s failure to investigate the case

        Petitioner also claims that his trial attorney was constitutionally ineffective because he

failed to investigate Petitioner’s case. Specifically, Petitioner claims that trial counsel failed to

investigate any of the other individuals attending the Armory party who could have testified about

Petitioner’s reaction to seeing his grandfather injured, causing trial counsel to “unreasonably

rel[y]” on Petitioner’s testimony to establish his state of mind prior to the shooting. (Doc. No. 1,

Page ID# 32, 34-39).

                                                  30
        Petitioner raised this claim in his post-conviction petition and on appeal of the denial of his

petition for post-conviction relief. The post-conviction court noted trial counsel's decision to

“mitigat[e] liability by showing strong provocation on the part of petitioner relative to the

perceived injuries to his grandfather” and stated that it “does not question trial strategy.” Guerrero,

2015 WL 4484538, at *6. In concluding that Petitioner had “failed to carry his burden of proof”

and denying the petition for post-conviction relief, the court opined that Petitioner “had the

privilege of being represented by an outstanding defense attorney ... who is skilled in the law and

... goes to great lengths to protect the rights of his clients.” Id. at *6.

        On appeal of the denial of post-conviction relief, the Tennessee Court of Criminal Appeals

applied Strickland and concluded that the evidence in the record supported the post-conviction

court’s conclusion that trial counsel’s performance was not deficient or prejudicial. Guerrero,

2015 WL 4484538, at *7. The court found that trial counsel’s decision to urge Petitioner to testify

was a reasonable trial strategy premised on the need to advance the defense of strong provocation.

Id.   The court further held that “such a tactical decision was clearly made after adequate

preparation on the part of trial counsel, and we will not second-guess this reasonable trial strategy.”

Id.

        The state courts’ findings were not unreasonable. During Petitioner’s post-conviction

hearing, trial counsel testified that, after learning Petitioner’s grandfather had been injured during

an altercation at the Armory and that Petitioner was angry and upset about what happened to his

grandfather (Doc. No. 14, Attach. 28, Page ID# 1809, 1820-21, 1864), trial counsel determined

that “the situation with [Petitioner’s] grandfather was the best piece of information” available to

the defense to mitigate Petitioner’s involvement with the shooting. (Id. at Page ID# 1838). Trial

counsel believed that a voluntary manslaughter defense was “the best way” to try the case. (Id. at



                                                   31
Page ID# 1840, 1842). Trial counsel explained that the primary reason he wanted Petitioner to

testify was because the defense “needed this information out about his [grandfather] and that it

upset him.” (Id. at Page ID# 1836). Trial counsel opined that in many cases, the only way to

establish a voluntary manslaughter defense was “for the Defendant to get up here and say, ‘This is

how I was feeling.’” (Id. at Page ID# 1836-37).

       Trial counsel recalled that he made a strategic choice regarding whether to call other

witnesses to testify about Petitioner’s grandfather’s injuries. (Id. at Page ID# 1858-59). Trial

counsel believed that the defense could not establish provocation based on other witnesses

testifying that Petitioner’s grandfather was assaulted because these witnesses could not provide

the jury with insight to Petitioner’s “thought process.” (Id. at Page ID# 1859). In other words,

even if Ms. Jaime and Petitioner’s grandfather testified, they could not have testified about how

Petitioner felt after seeing his grandfather, or about how Petitioner’s reaction to his grandfather’s

injuries caused him to participate in the shooting. Based on this record, it was not unreasonable

for the Tennessee Court of Criminal Appeals to conclude that trial counsel made a tactical decision

that was based on adequate preparation. Petitioner is not entitled to relief, and the Court should

deny this claim.

       Moreover, Petitioner fails to show how better preparation for trial would have resulted in

a reasonable probability of a different trial outcome considering the evidence against him. See

Kelley v. United States, No. 1:13-cv-70, 1:08-cr-51, 2014 WL 2921821, at *14 (E.D. Tenn. June

27, 2014) (holding that petitioner’s unsupported claims of what counsel failed to do, without any

evidence of what a more thorough investigation would have revealed, was insufficient to

demonstrate by a preponderance of the evidence that counsel performed deficiently; moreover,

even assuming that counsel performed deficiently, petitioner failed to establish a reasonable



                                                  32
probability, that had counsel conducted a more extension investigation, the outcome of Petitioner’s

case would have been different). The Sixth Circuit has instructed that when “one is left with pure

speculation on whether the outcome of [the criminal proceeding] could have been any different,

[there is] an insufficient basis for a successful claim of prejudice.” Baze v. Parker, 371, F.3d 310,

322 (6th Cir. 2004), cert. denied, 544 U.S. 931 (2005).

        The Court finds that Petitioner has not shown that he is entitled to relief on this claim

because the appellate court’s determination was not contrary to Strickland. Neither was the

appellate court’s ineffective assistance determination based on an unreasonable determination of

the facts or an unreasonable applicable of Strickland’s standards to those facts.            It is a

“longstanding and sound principle that matters of trial strategy are left to counsel’s discretion.”

Dixon v. Houk, 737 F.3d 1003, 1012 (6th Cir. 2013). In order to fairly assess an attorney’s

performance, “every effort [must] be made to eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Strickland, 466 U.S. at 689. “[S]trategic choices made after

thorough investigation of law and facts relevant to plausible options are virtually unchallengeable.”

Id. at 690.

        Further, state courts’ determinations are entitled to a presumption of correctness in the

absence of clear and convincing evidence to the contrary, see 28 U.S.C. § 2254(e)(1), which

Petitioner has not submitted. Claim 4(a) is without merit and will be dismissed.

               2.      Claim 4(b): Trial counsel erroneously informed Petitioner of
                       potential sentence he faced

        Petitioner asserts that trial counsel erroneously informed him that he was facing a sentence

of “life with the possibility of parole” for the first-degree murder charges when such a sentence is

prohibited by statute. (Doc. No. 1, Page ID# 40-43). Petitioner claims that, by erroneously


                                                 33
advising him of his potential sentence exposure, trial counsel failed to provide Petitioner with

critical information for deciding whether he should go to trial, testify at trial, or seek a plea

agreement. (Id. at Page ID# 40, 43). According to Petitioner, if he had been aware of his potential

sentence exposure, “he had a high likelihood to have obtained a plea deal.” (Id. at 43).

        Petitioner did not raise this claim in his petition for post-conviction relief. Because he has

never fully and fairly presented Claim 4(b) to the state courts, and a state procedural rule prohibits

the state court from extending further consideration to the claim, the claim is deemed exhausted

(since there is no “available” state remedy) but procedurally defaulted from federal habeas review.

See Coleman, 501 U.S. at 752-53. Thus, federal habeas review of the claim is barred unless

Petitioner can demonstrate that cause and prejudice will excuse the procedural default or that

failure to consider the claim will result in a fundamental miscarriage of justice. See Harris, 489

U.S. at 262; Coe, 161 F.3d at 329-30.

        Petitioner acknowledges his default of this claim and argues that the ineffectiveness of his

post-conviction counsel excuses the default. (Doc. No. 15 at Page ID# 39). In order words, the

petitioner alleges that post-conviction counsel was ineffective in failing to raise trial counsel’s

ineffectiveness in failing to explain to Petitioner how much time he was facing, and post-

conviction counsel’s ineffectiveness constitutes cause for Petitioner’s procedural default of Claim

4(b).   Indeed, “[i]nadequate assistance of counsel at initial-review collateral proceedings may

establish cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.”

Martinez, 566 U.S. at 9.

        The Sixth Circuit has directed a district court considering ineffective assistance of counsel

claims under Martinez and Trevino to first address whether the petitioner can demonstrate “(1) the

absence or ineffective assistance of his post-conviction counsel and (2) the ‘substantial’ nature of



                                                 34
his underlying [ineffective assistance of trial counsel claims].” Woolbright v. Crews, 791 F.3d 628,

637 (6th Cir. 2015). If the petitioner demonstrates these first two elements, the petitioner has

established cause to excuse the procedural default, and the district court must then determine

whether the petitioner can establish prejudice from the alleged ineffective assistance of trial

counsel. See id. If the petitioner successfully establishes cause and prejudice, the final step is for

the district court to evaluate the underlying ineffective assistance of trial counsel claims on the

merits. See Atkins v. Holloway, 792 F.3d 654, 659–60 (6th Cir. 2015).

       In demonstrating a substantial claim of ineffective assistance of trial counsel, the petitioner

must prove prejudice under Strickland. See McGuire v. Warden, Chillicothe Corr. Inst., 738 F.3d

741, 752 (6th Cir. 2013) (“To be successful under Trevino, [a petitioner] must show a ‘substantial’

claim of ineffective assistance, and this requirement applies as well to the prejudice portion of the

ineffective assistance claim.” (internal citations omitted)). Under Strickland, a petitioner can prove

prejudice by showing “that there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.” Strickland, 466 U.S. 668, 694. As

one court explains:

       The “actual prejudice” requirement of Coleman and the prejudice requirement of
       Strickland overlap such that in many habeas cases seeking to overcome procedural
       default under Martinez, it will be more efficient for the reviewing court to consider
       in the first instance whether the alleged underlying ineffective assistance of counsel
       was “substantial” enough to satisfy the “actual prejudice” prong of Coleman. If not,
       because the “cause and prejudice” standard is conjunctive rather than disjunctive,
       the reviewing court would have no need to consider whether the petitioner has
       established cause to overcome the procedural default, in the form of ineffective
       assistance of post-conviction counsel.

Thorne, 2014 WL 4411680, at *23. The Supreme Court has defined this “substantial” showing as

requiring a petitioner to show that the claim has some merit. Martinez, 566 U.S. at 14 (citing




                                                 35
Miller-El v. Cockrell, 537 U.S. 322, (2003)). The threshold inquiry “does not require full

consideration of the factual or legal basis supporting the claims.” Miller–El, 537 U.S. at 336, 338.

       As previously mentioned, the Court is required to undertake a preliminary analysis of

Petitioner’s underlying ineffective assistance of trial counsel claim in order to determine whether

the claim has some merit. See Martinez, 566 U.S. 1, 14. Petitioner argues that trial counsel was

ineffective “when he erroneously informed the Petitioner of the correct amount of time he was

facing in order to make an informed decision whether to proceed to trial or negotiate a plea deal….”

(Doc. No. 1 at Page ID# 40).

       Martinez, however, does not provide relief because the defaulted claim is not substantial;

it does not have merit. 566 U.S. at 14. Even if counsel erroneously informed Petitioner that he

was facing a sentence of “life with the possibility of parole” for the first-degree murder charges

when such a sentence is prohibited by statute, a sentence of life imprisonment in Tennessee

provides that a prisoner is eligible for release after serving fifty-one years of the sentence. Tenn.

Code Ann. § 40-35-501(h)(1)(i)(1), i(2)(A). Thus, even if counsel mistakenly used the phrase

“possibility of parole,” he nevertheless accurately informed Petitioner that he faced a sentence of

life imprisonment with release eligibility—the exact sentence Petitioner received. Although the

life imprisonment sentences imposed do not entitle Petitioner to parole, Tennessee statutes permit

his release from confinement after serving fifty-one years. See id. § 40-35-501(g). Therefore,

Petitioner cannot show that trial counsel’s advice was deficient.

       Even assuming arguendo that counsel performed deficiently, Petitioner has not established

that he was prejudiced by the purported failure of trial counsel to inform Petitioner of the sentence

he faced. See Coleman, 501 U.S. at 750. Petitioner now alleges that trial counsel’s failure

prevented him from attempting to plead guilty. However, during his post-conviction hearing,



                                                 36
Petitioner testified that trial counsel told him “that the D.A. was not even talking about plea

bargains, that everybody was going to trial.” (Doc. No. 14, Attach. 28, Page ID# 1941). Thus,

even if trial counsel had accurately informed Petitioner, there is no evidence that doing so would

have had an appreciable effect on Petitioner’s conviction and sentence. This claim is not

substantial, and Petitioner has not shown that he was prejudiced by post-conviction counsel’s

failure to raise it. Therefore, Petitioner cannot demonstrate cause and prejudice to excuse his

procedural default of Claim 4(b). The claim is without merit and will be dismissed.


                3.       Claim 4(c): Trial counsel’s failure to investigate

        Petitioner alleges that trial counsel provided ineffective assistance by failing to thoroughly

investigate his case and that post-conviction counsel was ineffective by failing to make an offer of

proof regarding that ineffective assistance of trial counsel claim. (Doc. No. 1, Page ID# 44-48).

Although there is some overlap, 1 this claim is distinguishable from Claim 4(a) in that Petitioner’s

focus is on a statement he made in his letter to Sparkman. Petitioner wrote that the police “already

knew every thang [sic] from me giving [Lowe-Kelley] the gun to me saying light them up as I

started to speed up.” (Doc. No. 14, Attach. 12, Exh. 7, Page ID# 16). Petitioner claims that he did

not formulate the phrase “light them up” himself. (Doc. No. 1, Page ID# 45). He alleges that,

instead, police officers said the phrase to him, which then caused him to use the phrase in his letter

to Sparkman. (Id. at Page ID# 45-47). He claims that, if trial counsel had thoroughly investigated

the case, he would have learned that Detective Alsup actually said the phrase “light them up.” (Id.)

Trial counsel then could “have rebutted the State’s case in chief and thereby proved that this ‘order


1
  To the extent Petitioner may be attempting to assert a freestanding claim of ineffective assistance of post-
conviction counsel, he is not entitled to relief. See Coleman, 501 U.S. at 752 (“There is no constitutional
right to an attorney in state post-conviction proceedings.”); see also Wallace v. Sexton, 570 F. App’x 443,
454 (6th Cir. 2014) (“The Supreme Court has not recognized ineffective assistance of post-conviction
counsel as a free-standing constitutional claim.”)

                                                     37
to kill’ theory was flawed and factually untrue.” (Id. at Page ID# 45). Ultimately, Petitioner claims

that post-conviction counsel was ineffective by failing to make an offer of proof in the form of

Detective Alsup’s testimony. (Id. at Page ID# 48).

       Petitioner did not raise this claim in his petition for post-conviction relief. Because he has

never fully and fairly presented Claim 4(c) to the state courts, and a state procedural rule prohibits

the state court from extending further consideration to the claim, the claim is deemed exhausted

(since there is no “available” state remedy) but procedurally defaulted from federal habeas review.

See Coleman, 501 U.S. at 752-53. Thus, federal habeas review of the claim is barred unless

Petitioner can demonstrate that cause and prejudice will excuse the procedural default or that

failure to consider the claim will result in a fundamental miscarriage of justice. See Harris, 489

U.S. at 262; Coe, 161 F.3d at 329-30.

       Petitioner acknowledges his default of this claim and argues that the ineffectiveness of his

post-conviction counsel excuses the default. (Doc. No. 15 at Page ID# 39). However, Petitioner

is not entitled to relief because he cannot show that the underlying claim is substantial. Petitioner

admitted to using the phrase in his letter to Sparkman, regardless of whether Detective Alsup or

Petitioner said the phrase “light them up” initially. (Doc. No. 14, Attach. 11, Page ID# 1124).

Moreover, Petitioner testified at trial that he did not say the phrase “light them up” (Id. at Page

ID# 1123, 1124, 1136) and explained to the jury that he wrote the phrase in his letter to Sparkman

because police officers “put” the phrase in his head—the same argument he now makes. (Id. at

Page ID# 132-33).

       Even assuming arguendo that Petitioner established that trial counsel’s preparation and

investigation was constitutionally deficient, the state courts’ conclusion that Petitioner had not

demonstrated prejudice as a result of the failure of counsel was not an unreasonable application of



                                                 38
clearly established federal law, nor was it based upon an unreasonable application of the facts in

light of the evidence before the state court.

        In any event, the evidence against Petitioner was significant, making it unlikely that

Petitioner’s conviction rested on who first used the phrase “light them up.” Petitioner admitted

that drove the car following the victims (Doc. No. 14, Attach. 11, Page ID# 1135); that he had

control over the guns that were used in the shootings (Id. at Page ID# 1120, 1128, 1130); that he

was in complete control of the car and that no one else knew the rifle was in the trunk (Id. at Page

ID# 1135, 1131); that there was not much conversation in the car because “it was understood what

was going on” (Id. at Page ID# 1133); that he informed his co-defendants about the gun in the

trunk, and someone retrieved the gun and passed it to Sparkman (Id. at Page ID# 1134, 1136); that

Petitioner passed his .38 to Lowe-Kelley (Id. at Page ID# 1135); and that he sped up next to the

victims’ car, at which point Sparkman and Lowe-Kelley opened fire (Id. at Page ID# 1136). Based

on this evidence, Petitioner cannot demonstrate a reasonable probability that, but for some alleged

failure on counsel’s part to show that Petitioner did not originate the phrase “light them up,” the

result of his trial would have been different. Therefore, he cannot show that the underlying claim

is substantial.

        The Court finds that Petitioner has failed to show that counsel’s conduct with regard to

this claim was constitutionally deficient.      Neither does Petitioner show resulting prejudice.

Consequently, Petitioner has not established cause and prejudice sufficient to overcome his

procedural default of Claim 4(c). This claim is without merit and will be dismissed.

                  4.   Claim 4(d): Failure to question jurors

        Petitioner contends that trial counsel was ineffective by failing to conduct further voir dire

or request a curative instruction after four jurors saw Petitioner being escorted to the restroom by



                                                  39
uniformed guards. (Doc. No. 1, Page ID# 49-52). According to Petitioner, three of the jurors were

chosen for his case, and a fourth juror was removed due to his preconceived notions about the

Hispanic community. (Id. at Page ID# 49, 51). Petitioner claims that trial counsel should have

questioned the other three jurors to determine whether the fourth juror conveyed his “preconceived

notions, thoughts, or ideas about Hispanics.” (Id. at Page ID# 50).

       Because Petitioner has never fully and fairly presented Claim 4(d) to the state courts, and

a state procedural rule prohibits the state court from extending further consideration to the claim,

the claim is deemed exhausted (since there is no “available” state remedy) but procedurally

defaulted from federal habeas review. See Coleman, 501 U.S. at 752-53. Thus, federal habeas

review of the claims is barred unless Petitioner can demonstrate that cause and prejudice will

excuse the procedural default or that failure to consider the claims will result in a fundamental

miscarriage of justice. See Harris, 489 U.S. at 262.

       Petitioner acknowledges his default of this claim and argues that the ineffectiveness of his

post-conviction counsel excuses the default. Stated differently, the petitioner alleges that post-

conviction counsel was ineffective by failing to raise trial counsel’s alleged ineffectiveness in

failing to conduct further voir dire or request a curative instruction, and post-conviction counsel’s

ineffectiveness constitutes cause to excuse Petitioner’s procedural default of Claim 1(d).

       However, Petitioner cannot show that the underlying claim is substantial. During voir dire,

four uniformed officers escorted Petitioner to the restroom, and potential jurors Frakes, McKervey,

Galloway, and Porter saw Petitioner as they were escorted into the courtroom. (Doc. No. 1, Page

ID# 49). Trial counsel asked the trial court to strike the jurors from the panel. (Doc. No. 14, Attach.

8, Page ID# 607). He told the trial court he did not wish to voir dire the jurors because he believed

further voir dire would have been “absolutely counter[-]productive.” (Id. at Page ID# 608).



                                                  40
       On direct appeal, Petitioner argued that the trial court erred by refusing to strike McKervey,

Galloway, and Porter from the panel. (Doc. No. 14, Attach. 15, Page ID# 1356-59). The Tennessee

Court of Criminal Appeals rejected this argument, finding that Petitioner was not deprived of his

right to due process. Guerrero, 2011 WL 2306078, at **8-9. The court noted that there was no

indication that Petitioner suffered prejudice from the brief encounter with the jurors. Id. (quoting

Baker, 751 S.W.2d at 164).

       Because there was no prejudice based on the fact that jurors briefly and inadvertently saw

Petitioner being escorted to the bathroom, Petitioner cannot show that he suffered any prejudice

under Strickland based on counsel’s lack of further voir dire or a curative instruction. Moreover,

the record reflects that trial counsel made a strategic decision not to voir dire the jurors. Trial

counsel considered the possibility of questioning the potential jurors about the incident and

determined that drawing attention to the issue would cause further problems for Petitioner. (Doc.

No. 14, Attach. 8, Page ID# 608).

       Additionally, the record contradicts Petitioner’s claim that Frakes was excused based on

his “preconceived perception about Hispanics.” (Doc. No. 1, Page ID# 49). The record shows that

the trial court excused Frakes because he had formed an opinion about Petitioner’s guilt or

innocence that he could not set aside. (Id. at Page ID# 604-05). Petitioner’s allegation that Frakes

had a prejudice toward the Hispanic community that could have impacted McKervey, Galloway,

and Porter is not supported by the record. The claim of ineffective assistance of trial counsel

regarding these four jurors, therefore, is not substantial.   Nor can Petitioner show that he was

prejudiced by post-conviction counsel’s failure to raise this claim. Therefore, Petitioner cannot

demonstrate cause and prejudice to excuse his procedural default of Claim 4(b). The claim is

without merit and will be dismissed.



                                                 41
               5.      Claim 4(e): Challenge to the FBI handwriting analysis

       Petitioner contends that trial counsel was ineffective in challenging the testimony of the

handwriting expert from the Federal Bureau of Investigation (“FBI”). (Doc. No. 1, Page ID# 52-

56). According to Petitioner, trial counsel should have attempted to find an expert to rebut the

testimony of the FBI’s expert. (Id. at Page ID# 54).

       Because Petitioner has never fully and fairly presented Claim 1(e) to the state courts, and

a state procedural rule prohibits the state court from extending further consideration to the claim,

the claim is deemed exhausted (since there is no “available” state remedy) but procedurally

defaulted from federal habeas review. See Coleman, 501 U.S. at 752-53. Thus, federal habeas

review of the claims is barred unless Petitioner can demonstrate that cause and prejudice will

excuse the procedural default or that failure to consider the claims will result in a fundamental

miscarriage of justice. See Harris, 489 U.S. at 262.

       Petitioner acknowledges his default of this claim and argues that the ineffectiveness of his

post-conviction counsel excuses the default. However, Petitioner cannot show that the underlying

claim is substantial. At Petitioner’s post-conviction hearing, trial counsel testified that he made a

strategic decision regarding the manner in which he challenged the opinion of the FBI expert.

(Doc. No. 14, Attach. 28, Page ID# 1825-34). Trial counsel testified that he specifically considered

attempting to rebut the FBI expert’s testimony with a second expert, but he did not think he “was

going to get anywhere with that at all.” (Id. at Page ID# 1828-29). As a result, trial counsel decided

to argue that the opinion was nothing more than a lay opinion without a scientific basis. (Id. at

Page ID# 1829). Trial counsel felt that attempting to counter the expert testimony was not

something on which he “needed to spend any more resources, and effort, and time” when trial

counsel was able to look at the handwriting “and come up with a pretty good opinion [himself].”



                                                 42
(Id.) He believed that “the best approach to this thing was to try and cut it off at the knees, which

is, any opinion is garbage on handwriting opinions. And that’s what I tried to do.” (Id. at Page ID#

1834).

         Trial counsel’s testimony shows that he made a tactical choice not to counter the FBI

expert’s analysis with another expert, and it is a “longstanding and sound principle that matters of

trial strategy are left to counsel’s discretion.” Dixon, 737 F.3d 1003, 1012. Petitioner cannot show

that trial counsel’s performance was deficient. As such, he cannot show that the underlying

ineffective assistance claim is substantial, and he cannot show cause to excuse the default of this

claim. This claim therefore will be dismissed.

                6.      Claim 4(f): Failure to seek funds for an expert to testify that PTSD and
                        ADHD would have supported a voluntary manslaughter defense

         Petitioner contends that trial counsel was ineffective “by failing to seek funds for an expert

to testify in regards to the fact that Petitioner’s ADHD [Attention Deficit Hyperactive Disorder]

and PTSD [Post Traumatic Stress Disorder] would have supported the fact that he was still in a

state of passion produced by adequate provocation . . .” at the time of the shootings. (Doc. No. 1,

Page ID# 56). In his amended petition for post-conviction relief, Petitioner argued that “trial

counsel failed to sufficiently explore his substance abuse and/or mental health in order to exclude

any mitigation or relief that may have been afforded by a professional finding of same.” (Doc. No.

14, Attach. 27, Page ID# 1730). The post-conviction court considered and rejected the claim on

the merits. (Doc. No. 14, Attach. 27, Page ID# 1767). However, on appeal of the denial of the

post-conviction petition, counsel did not raise these claims. (Doc. No. 14, Attach. 33 at Page ID#

1-50).

         Thus, the claims are considered to be exhausted (because no further state review is

available) but procedurally defaulted (because they were never presented to the state appellate


                                                  43
court), and may not be considered by the federal court on habeas review unless Petitioner

demonstrates both cause for the procedural default and actual prejudice resulting from the alleged

constitutional errors. See Keeney v. Tamayo–Reyes, 504 U.S. 1, 8 (1992) (failure to develop facts

in state court constitutes procedural default, subject to Coleman's cause-and-prejudice standard),

superceded in other part by statute, 28 U.S.C. 2254(e)(2) (1996).

       It is well settled, however, that the ineffective assistance of counsel during post-conviction

appeal does not constitute cause to overcome procedural default. Coleman, 501 U.S. 722, 742-53

(1991); Martinez, 566 U.S. 1, 18. Specifically, the Martinez exception does not apply to claims

that were raised at the post-conviction initial review proceeding but not preserved on post-

conviction appeal. West v. Carpenter, 790 F.3d 693, 698-99 (6th Cir. 2015) (holding that “attorney

error at state post-conviction appellate proceedings cannot excuse procedural default under the

Martinez-Trevino framework.”).      This is because a petitioner whose claims were heard on the

merits on post-conviction initial review has received the opportunity Martinez was fashioned to

guarantee: to ensure that “the claim will have been addressed by one court, whether it be the trial

court, the appellate court on direct review, or the trial court in an initial review collateral

proceeding.” Martinez, 566 U.S. at 11. Accordingly, ineffective assistance of post-conviction

appellate counsel does not qualify as cause to excuse claims defaulted at that stage of proceedings.

See Young v. Colson, No. 3:12-CV-00304, 2015 WL 9581768, at *11 (M.D. Tenn. Dec. 30, 2015)

(Trauger, J.) (denying petitioner’s claims based on ineffectiveness of post-conviction appellate

counsel, relying on Martinez and Coleman).

       Unlike Martinez, Petitioner “‘had his day in court on this claim’” because it was

adjudicated during the initial review post-conviction proceeding. Smith v. Carpenter, No. 3:99-cv-

0731, 2018 WL 317429, at *13 (M.D. Tenn. Jan. 8, 2018), appeal filed (6th Cir. Feb. 6, 2018)



                                                44
(quoting Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Cir. 2012)). Therefore, even if post-

conviction counsel’s failure to present expert testimony at the hearing “resulted in the rejection of

a potentially meritorious claim for reasons ‘traceable directly to [post-conviction] counsel’s

deficient advocacy,’ that deficiency did not cause the default of the claim in order to trigger

Martinez’s application.” Id. (quoting West, 790 F.3d at 698-99) (emphasis in Smith). As a result,

Petitioner cannot excuse the procedural default of this claim. The claim will be dismissed.

E.     Due Process Right to Full and Fair Hearing

       Respondent points out that Petitioner writes that he was denied his due process rights to a

full and fair hearing when he was not permitted to call Jeremy Alsup as a witness at the post-

conviction hearing (Doc. No. 1, Page ID# 60-66), although Petitioner does not list this claim as a

separate claim at the beginning of his petition when he enumerates his claims for habeas relief.

(Id. at Page ID# 5-7.)

       Petitioner raised this claim on appeal of the denial of post-conviction relief, and the

Tennessee Court of Criminal Appeals found that it was unable to review the lower’s court’s

exclusion of Alsup’s testimony because Petitioner failed to make an offer of proof. Guerrero,

2015 WL 4484538, at *7. Without the offer of proof, Petitioner had waived the issue and appellate

review was precluded. Id. (citing State v. Hall, 958 S.W.2d 679, 691 n.10; Tenn. R. Evid. 103).

       Section 2254(a) provides that a federal court “shall entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254. The “essence of habeas corpus is an attack by a person in custody upon

the legality of that custody, and ... the traditional function of the writ is to secure release from

illegal custody.” Kirby v. Dutton, 794 F.2d 245, 246-47 (6th Cir. 1986). A due process claim



                                                 45
related to collateral post-conviction proceedings, even if resolved the petitioner's favor, would not

“result [in] ... release or a reduction in ... time to be served or in any other way affect his detention

because [the court] would not be reviewing any matter directly pertaining to his detention.” Id. at

247. Accordingly, the Sixth Circuit has repeatedly held that errors in post-conviction proceedings

do not directly challenge the judgment pursuant to which a petitioner is in custody and, therefore,

are outside the scope of federal habeas corpus review. See Roe v. Baker, 316 F.3d 557, 571 (6th

Cir. 2002); Alley v. Bell, 307 F.3d 380, 387 (6th Cir. 2002) (“error committed during state post-

conviction proceedings cannot provide a basis for federal habeas relief”); Greer v. Mitchell, 264

F.3d 663, 681 (6th Cir. 2001) (“habeas corpus cannot be used to mount challenges to a state's

scheme of post-conviction relief”); Kirby, 794 F.2d at 248 (“the scope of the writ [does not] reach

this second tier of complaints about deficiencies in state post-conviction proceedings”).

        If the Court held in favor of Petitioner on this post-conviction due process claim, the result

would not be the release of Petitioner or a reduction in Petitioner’s time to be served. Neither

would a favorable ruling in any other way affect Petitioner’s detention because the Court would

not be reviewing any matter directly pertaining to his detention. See Kirby, 794 F.2d at 245–47.

Petitioner’s due process claim based on alleged errors in the state post-conviction proceedings,

therefore, is not cognizable. Noles v. Osborne, No. 3:10-cv-01124, 2011 WL 2471547, at **16-

17 (M.D. Tenn. June 21, 2011)). The claim will be dismissed.

V.      Conclusion

        For the reasons set forth herein, the petition filed by Robert Guerrero seeking relief under

Section 2254 will be denied, and this action will be dismissed with prejudice. All of Petitioner’s

claims are either procedurally defaulted or fail on the merits.




                                                   46
         Federal Rule of Appellate Procedure 22 provides that an appeal of the denial of a habeas

petition may not proceed unless a certificate of appealability (COA) is issued under 28 U.S.C. §

2253. Rule 11 of the Rules Governing § 2254 Cases requires that a district court issue or deny a

COA when it enters a final order. A COA may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court's resolution

of his constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327 (2003). The

district court must either issue a COA indicating which issues satisfy the required showing or

provide reasons why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); Fed. R. App. P.

22(b).

         Because jurists of reason would not disagree with the resolution of Petitioner’s claims, the

Court will deny a COA.

         An appropriate order will be entered.



                                                 ____________________________________
                                                 WILLIAM L. CAMPBELL, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                   47
